Citation Nr: 0923754	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-06 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969 and from August 2004 to November 2005.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, denied entitlement to 
service connection for hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for hypertension.  
Since the statement of the case (SOC) was issued, the Veteran 
submitted additional medical evidence in support of his claim 
without a waiver of agency of original jurisdiction (AOJ) 
consideration of this evidence in the first instance.  The 
evidence includes a June 2007 Agent Orange examination.  In 
June 2009, the Board contacted the Veteran and his 
representative and specifically requested that the Veteran 
indicate whether he wished AOJ review of the additional 
evidence.  The Veteran's representative agreed to waive RO 
consideration only if the outcome was favorable to the 
Veteran.  Therefore, the Board finds it must remand the issue 
of service connection for hypertension for RO consideration 
of all relevant medical evidence of record.  38 C.F.R. § 
20.1304(c); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

As the case must be remanded for the foregoing reason, a 
request for any additional VA treatment records should be 
made.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete treatment records for 
hypertension from the Mountain Home VA 
treatment facility, dated from November 
2005 forward.

2.  Thereafter, readjudicate the claim on 
appeal.  If the disposition remains 
unfavorable, the RO/AMC should furnish the 
Veteran and his representative a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


